Citation Nr: 0929532	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hepatitis B, effective 
April 11, 2005.  In February 2009, the Veteran testified 
before the Board at a hearing held at the RO. 


FINDING OF FACT

Since April 11, 2005, the Veteran's hepatitis B has been 
manifested by occasional fatigue.  There is no objective 
clinical evidence of malaise, anorexia, or incapacitating 
episodes during the past 12 months.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
B have not been met. 38
U.S.C.A. §§ 1155, 5107(b), (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2008).

The Veteran is currently rated noncompensably for hepatitis B 
under Diagnostic Code 7345, which pertains to chronic liver 
disease without cirrhosis.  This rating applies when the 
hepatitis B is nonsymptomatic.  A 10 percent rating requires 
evidence of intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating requires daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

The Veteran contends that due to his hepatitis B, he has 
experienced liver damage, fatigue, malaise, chronic nausea, 
joint pain, loss of appetite, and itchy skin, and therefore a 
compensable rating is warranted. 

Private treatment records dated from November 2000 to 
December 2005 reflect treatment for hepatitis B.  In November 
2000, the Veteran was diagnosed with hepatitis B and was 
found to be both a carrier of the disease and also infectious 
of others.  He was placed on medication.  On February 2001 
follow-up examination, he had no detectable virus, but was 
instructed to continue the medication anyway.  At that time, 
he reported that he otherwise felt fine.  A June 2001 record 
shows some scarring of the liver, but no cirrhosis.  In 
January 2002, he was found to be in complete remission and he 
was instructed to discontinue medication.  However, at that 
time he also complained of fatigue, anxiety, insomnia, 
headaches, depression, anger control problems, and 
depression.  He was placed on medication to relieve these 
complaints.  A November 2002 physical showed no particular 
symptoms related to hepatitis B.  Routine examinations dated 
until December 2005 show the recurrence of the virus found on 
diagnostic testing in December 2004, for which began 
medication once again.

On September 2005 VA examination, physical examination 
revealed no abdominal abnormalities.  There was no evidence 
of portal hypertension, nor was there any sign of liver 
disease.  There were no incapacitating episodes or other 
associated symptoms noted.  The Veteran was currently taking 
medication to control the disease, and reported that he was 
seen by his physician every six months.  The diagnosis was 
"Hepatitis B carrier."

On June 2007 VA examination, the Veteran reported no 
incapacitating episodes and was no longer receiving treatment 
for hepatitis B.  He reported occasional fatigue three times 
per month that lasted one to two hours, and which resolved on 
its own.  Physical examination revealed no abdominal 
abnormalities.  There was no sign of liver disease or 
malnutrition.  There was no extra hepatic manifestations of 
kidney disease.  The assessment was Hepatitis B in remission, 
fatigue of indeterminate origin. 

VA treatment records dated from August 2007 to November 2008 
reflect continued monitoring of his hepatitis B.  In August 
2007, imaging of the liver was unremarkable.  No focal 
lesions were found.  In September 2007, the Veteran 
complained of experiencing chronic fatigue.  At that time, 
his hepatitis B was undetectable in his system.  Indefinite 
monitoring was planned with no further medication needed.  In 
November 2008, the Veteran reported an increase in fatigue, 
with a loss of energy, joint pain, malaise, and occasional 
night sweats.  He was noted to appear fatigued.  Liver 
imaging was normal.  Diagnostic testing was negative for the 
disease.  The physician stated that the Veteran's fatigue, 
malaise, and joint arthalgias were more than likely related 
to his chronic hepatitis.  

In February 2009, the Veteran testified before the Board that 
he experienced weakly fatigue, malaise, joint pain, itchy 
skin, diarrhea and abdominal pain.  He stated that when he 
felt fatigued at work, he would put his head down or lean 
back in his chair to rest.  He reported that he sometimes 
could not eat, but had not noticed a fluctuation in his 
weight.  He testified that he was an avid road cyclist, and 
cycled on average 40 to 60 miles per week.  He also attended 
spinning classes and went to the gym.  He overall felt that 
he was more worn out than he had been previously, and 
attributed that to his hepatitis B.  

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for hepatitis B.  While the evidence shows complaints 
of fatigue and malaise, the evidence does not show any 
anorexia.  Furthermore, the evidence does not show any 
incapacitating episodes having a total duration of at least 
one week during the past 12-month period.  

The Board has considered the Veteran's assertions that he 
experiences intermittent fatigue, malaise, nausea, diarrhea, 
and arthralgia due to his hepatitis B.  While the Veteran is 
competent to attest to these symptoms, the Board finds in 
this case that the Veteran's testimony is not corroborated by 
the contemporaneous clinical evidence.  Layno v. Brown, 6 
Vet. App. 465 (1994) (layperson is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to the individual through his 
senses); Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran 
is competent to testify as to the continuity of 
symptomatology capable of lay observation); Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362 (2001) (Board is charged with duty to assess the 
credibility and weight given to evidence).

Contrary to the Veteran's assertions, the objective clinical 
evidence demonstrates that the Veteran's hepatitis B has been 
in remission during the pendency of the appeal, and his liver 
has been found to be normal on several occasions.  The 
private treatment records associated with his diagnosis and 
treatment for hepatitis B do not reflect complaints, 
diagnoses, or treatment for residuals of his hepatitis B, 
such as fatigue, malaise, nausea, or arthralgia.  On 
September 2005 VA examination, he did not report any symptoms 
related to his hepatitis B, and on June 2007 VA examination, 
he reported only occasional fatigue which resolved on its own 
within a few hours.  Further, while a November 2008 VA 
physician concluded that the Veteran's symptoms were likely 
caused by his hepatitis B, at that time diagnostic testing 
was negative for hepatitis.  The Veteran did appear fatigued 
at that time.  It appears that the examiner based the 
determination upon the history as reported by the Veteran.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  In this case, the physician's 
conclusion does not comport with the medical evidence of 
record, namely that the Veteran's hepatitis B has been shown 
by clinical and examination evidence to largely 
nonsymptomatic.  Notably, the Veteran testified that he is 
able to cycle 40 to 60 miles per week and visit the gym, and 
there is no indication that such exercise has been curbed due 
to hepatitis B. 

The Board has also considered whether Diagnostic Code 6354 is 
applicable to this claim.  Diagnostic Code 6354 provides for 
a 10 percent disability rating for chronic fatigue syndrome 
that is manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year.  However, in this case there 
is no probative clinical evidence that the Veteran suffers 
from those conditions, and therefore the Board finds that a 
compensable rating under this code is also not warranted in 
this case. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).
 
In this case, the Board finds that the Schedule is not 
inadequate.  The Veteran's schedular ratings contemplate the 
severity of his hepatitis B.  38 C.F.R. § 4.1 (2008).  
Additionally, there is no evidence of hospitalization for 
hepatitis B in the recent past or marked interference with 
employment.  Rather, the Veteran has been shown to be 
employed and is able to take the necessary measures to rest 
while at work.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds 
that the weight of the credible evidence demonstrates that 
Veteran's hepatitis B has not warranted a compensable rating 
since April 11, 2005.  As the preponderance of the evidence 
is against the claim for an initial compensable rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial compensable rating for 
hepatitis B arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him two VA examinations.  The Board finds those 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 



ORDER

Entitlement to an initial compensable rating for hepatitis B 
is denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


